        Case 2:20-cv-02122-CKD Document 15 Filed 09/13/21 Page 1 of 1


PATRICIA L. McCABE, CSBN 156634
KRISTIN E. BERK, CSBN 275840
Law Offices of Patricia L. McCabe
7100 Hayvenhurst Avenue, Suite 314
Van Nuys, CA 91406
Telephone: (818) 907-9726
Facsimile: (818) 907-6384
E-mail: patricia@mccabedisabilitylaw.com
Attorneys for Plaintiff,
ROBERTA NUESTRO LAUSER


                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA
                             SACRAMENTO DIVISION

ROBERTA NUESTRO LAUSER,                       Case No.: 2:20-CV-02122-CKD
                Plaintiff,
       v.                                     ORDER TO EXTEND THE
                                              SCHEDULING DATES
KILOLO KIJAKAZI,                              PURSUANT TO STIPULATION
Acting Commissioner of Social Security,
                Defendant.
                                              Judge: Hon. Carolyn K. Delaney


IT IS HEREBY ORDERED, pursuant to the parties’ stipulation, that the time for
Plaintiff to provide Plaintiff’s Motion For Summary Judgment shall be extended to
and including September 29, 2021, with all other scheduling dates to be continued
accordingly, per the Case Management Order. The final Motion For Summary
Judgment shall be filed on or before November 1, 2021.
Dated: September 13, 2021
                                        _____________________________________
                                        CAROLYN K. DELANEY
                                        UNITED STATES MAGISTRATE JUDGE
